A paper writing, dated the 2d January, 1805, purporting to be the last wiil and testament of Adam Mackay, deceased, signed and sealed, and having the names of three witnesses thereto subscribed, was proved in the usual form, on the 5th March, 1805, before the Court of Ordinary, by two of the subscribing witnesses. It appears that a caveat was filed on the 9th day of February preceding, against the establishment of said paper writing, by J. Cuyler, Esq. attorney for Leigh-ton Wilson, who produced another paper writing, dated the 4th April, 1802, also purporting to be the will of (he deceased, and alleging, that the paper dated the 2d of January, 1805, was fraudulent. It also appears by the certificate of-the clerk of the court of ordinary, that James Mackay, nephew to the late Mam Mackay, appealed from the decision of the court of ordinary. The parties being heard, and one of the subscribing witnesses to the paper writing of the 2d January, 1805, being farther examined in open court, at the instance of the caveator, and due consideration being had thereon, It is cdnsidered and ordered, that the said paper writing of 2d January, 1805, be established as the will of the said Adam Mackay, agreeably to the decision of the court of ordinary thereon.